NUMBER 13-10-00612-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

           APPEAL OF GEORGE W. LONG, APPLICANT
____________________________________________________________

        On Appeal from the Fifth Administrative Judicial Region
                              of Texas.
____________________________________________________________

                           MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam

       Applicant, George W. Long, attempted to perfect an appeal from an order entered

by the Fifth Administrative Judicial Region of Texas, in cause no. 09-CR-2157-B. Upon

review of the documents before the Court, it appeared that the order from which this

appeal was taken was not an appealable order. On December 30, 2010, the Clerk of this

Court notified appellant of this defect so that steps could be taken to correct the defect, if

it could be done. See TEX. R. APP. P. 37.1, 42.3.        Appellant was advised that, if the

defect was not corrected within ten days from the date of receipt of the notice, the appeal
would be dismissed for want of jurisdiction. Appellant failed to respond to the Court=s

notice.

          Appellant is an attorney who was appointed to represent a defendant in the trial

court of County Court at Law No. 1 of Cameron County. Appellant submitted a fee

application to the trial court for services performed. The trial court judge approved a fee

less than what was requested and this was appealed to the Fifth Administrative Judicial

Region of Texas. See TEX. CODE CRIM. PROC. ANN. art. 26.05(c). The presiding judge

of the Fifth Administrative Judicial Region of Texas issued an order on September 10,

2010, affirming the trial court’s order.

          Upon review of the documents before the Court, it appears that the order of

September 10, 2010, from which this appeal was taken, is not an appealable order. In

terms of appellate jurisdiction, appellate courts only have jurisdiction to review final

judgments and certain interlocutory orders identified by statute. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). An appeal of an order issued by the presiding

judge of the administrative judicial region pursuant to Code of Criminal Procedure Article

26.05(c) is not authorized by statute. See Id.

          The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction.      Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a),(c).

                                                        PER CURIAM

Delivered and filed the
31st day of March, 2011.


                                              2